 1    LABATON SUCHAROW LLP                           LOWENSTEIN SANDLER LLP
      Thomas A. Dubbs                                Michael S. Etkin (pro hac vice)
 2    Carol C. Villegas                              Andrew Behlmann (pro hac vice)
      Jeffrey A. Dubbin (SBN 287199)                 Scott Cargill
 3    140 Broadway                                   Colleen Maker
      New York, New York 10005                       One Lowenstein Drive
 4                                                   Roseland, New Jersey 07068
 5    Lead Counsel to Lead Plaintiff and the         Special Bankruptcy Counsel to Lead Plaintiff
      Proposed Class                                 and the Proposed Class
 6
      MICHELSON LAW GROUP
 7    Randy Michelson (SBN 114095)
      220 Montgomery Street, Suite 2100
 8    San Francisco, California 94104
 9
      Local Bankruptcy Counsel to Lead Plaintiff     Additional counsel listed on Exhibit A
10    and the Proposed Class
11                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12                                 SAN FRANCISCO DIVISION
13    In re:
                                                   Case No. 19-30088 (DM) (Lead Case)
14    PG&E CORPORATION
                                                   Chapter 11
15                  - and –
                                                   (Jointly Administered)
16    PACIFIC GAS AND ELECTRIC
      COMPANY,
17
                                   Debtors.
18    ☒ Affects Both Debtors
      ☐ Affects PG&E Corporation                   SECURITIES LEAD PLAINTIFF’S MOTION
19    ☐ Affects Pacific Gas and Electric           PURSUANT TO BANKRUPTCY CODE
      Company                                      SECTIONS 503(B)(3)(D) AND 503(B)(4) FOR
20                                                 ALLOWANCE AND PAYMENT OF FEES
                                                   AND EXPENSES
21
                                                   Date:        TBD
22                                                 Time:        TBD
                                                   Before:      (Telephonic Appearances Only)
23                                                              United States Bankruptcy Court
                                                                Courtroom 17, 16th Floor
24                                                              San Francisco, California 94102
25                                                 Objection Deadline: September 18, 2020, 4:00
                                                   PM (PT)
26

27

28
Case: 19-30088    Doc# 8950     Filed: 08/31/20    Entered: 08/31/20 17:12:32       Page 1 of
                                            31
                                                         TABLE OF CONTENTS
 1
                                                                                                                                          PAGES
 2

 3    PRELIMINARY STATEMENT .....................................................................................................1
 4          A.       Overview of Lead Plaintiff’s Substantial Contributions to the Fairness of the
                      Chapter 11 Proceedings ...............................................................................................1
 5
            B.       Lead Plaintiff Successfully Defeated Debtors’ Requested Preliminary
 6                    Injunction .....................................................................................................................2
 7          C.       Lead Plaintiff Vindicated Class Members’ Constitutional Right to Adequate
                      Notice of the Bar Date .................................................................................................2
 8
            D.       Lead Plaintiff and Counsel Spearheaded Class Claim Filing Efforts ............................3
 9
            E.       Lead Plaintiff Protected Class Members’ Claims from Interference by Other
10                    Stakeholders .................................................................................................................3
11          F.       Lead Plaintiff Contributed Meaningfully to the Confirmation Process .........................4
12          G.       Lead Plaintiff’s Efforts Provided a Necessary, Distinct, and Substantial
                      Contribution .................................................................................................................4
13
      BACKGROUND .............................................................................................................................5
14
            A.       The Securities Litigation ................................................................................................5
15
            B.       The Chapter 11 Cases ....................................................................................................5
16
            C.       The First 105 Action ......................................................................................................6
17
            D.       The Third Amended Complaint .....................................................................................6
18
            E.       The Second 105 Action..................................................................................................7
19
            F.       The Bar Date and Bar Date Notices ...............................................................................7
20
            G.       Lead Plaintiff Timely Files Class Claims and a Motion to Invoke Bankruptcy
21                    Rule 7023 .....................................................................................................................9
22          H.       The TCC’s Motion for Derivative Standing ................................................................14
23          I.       Chapter 11 Plan and Disclosure Statement ..................................................................15
24          J.       The Debtors’ Motion to Approve Procedures for Omnibus Objections to
                      Claims ........................................................................................................................17
25
            K.       Fees Incurred by Lead Plaintiff....................................................................................19
26
                     1.      Labaton ...............................................................................................................20
27
                     2.      Lowenstein ..........................................................................................................20
28
Case: 19-30088         Doc# 8950             Filed: 08/31/20              -i-
                                                                          Entered: 08/31/20 17:12:32                        Page 2 of
                                                         31
                      3.      Michelson............................................................................................................20
 1
                      4.      Expenses .............................................................................................................20
 2
      ARGUMENT .................................................................................................................................21
 3
      I.    LEAD PLAINTIFF MADE A SUBSTANTIAL CONTRIBUTION TO THE
 4            CHAPTER 11 CASES. ......................................................................................................21
 5                    1.      Lead Plaintiff’s actions conferred a substantial benefit on the thousands
                               of Class members who ultimately filed proofs of claim. .................................22
 6
                      2.      Lead Plaintiff’s contributions to these Chapter 11 Cases were not made
 7                             with an expectation of payment from the Debtors’ estates. .............................24
 8                    3.      Lead Plaintiff’s actions throughout the Chapter 11 Cases conferred a
                               direct, significant, and demonstrable benefit on the Debtors’ estates..............25
 9
                      4.      The benefits provided to the Debtors’ estates by Lead Plaintiff’s actions
10                             far exceed the costs for which Lead Plaintiff seeks payment. .........................26
11                    5.      Lead Plaintiff’s Actions Were Not Duplicative of Those Taken by Other
                               Parties in These Chapter 11 Cases ...................................................................27
12
      II. THE FEES AND EXPENSES INCURRED BY LEAD PLAINTIFF IN
13          PROVIDING A SUBSTANTIAL CONTRIBUTION ARE REASONABLE. .................27
14    CONCLUSION ..............................................................................................................................28
15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-30088          Doc# 8950            Filed: 08/31/20              -ii-
                                                                          Entered: 08/31/20 17:12:32                       Page 3 of
                                                         31
   1            Public Employees Retirement Association of New Mexico (“Lead Plaintiff”), the court-

   2   appointed lead plaintiff in the securities class action captioned as In re PG&E Corporation

   3   Securities Litigation, Case No. 18-03509 (the “Securities Litigation”) pending in the U.S.

   4   District Court for the Northern District of California (the “District Court”), as lead plaintiff for

   5   the proposed class it represents in the Securities Litigation (the “Class”) 1 and as a creditor in the

   6   chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of the above-captioned reorganized

   7   debtors (the “Debtors”), hereby submits this motion (the “Motion”) pursuant to sections

   8   503(b)(3)(D) and 503(b)(4) of title 11 of the United States Code (the “Bankruptcy Code”)

   9   seeking allowance and payment of an administrative expense claim for the professional fees and

  10   expenses incurred by Lead Plaintiff’s professionals in the Chapter 11 Cases. 2 In support of the

  11   Motion, Lead Plaintiff respectfully states as follows:

  12                                   PRELIMINARY STATEMENT
  13            Lead Plaintiff made a substantial contribution to the Debtors’ bankruptcy estates through

  14   its successful efforts to protect the rights of thousands of investors in the Debtors’ publicly

  15   traded securities, who the Debtors have attempted to marginalize from the outset of these

  16   Chapter 11 Cases. Lead Plaintiff provided the lone voice that successfully vindicated the rights

  17   of its constituency to protect the possibility of any recovery from the Debtors. Through this

  18   Motion, Lead Plaintiff requests that the Court allow it an administrative expense claim, pursuant

  19   to sections 503(b)(3) and (4) of the Bankruptcy Code, for the professional fees and expenses

  20   incurred by Lead Plaintiff’s professionals in connection with those efforts.

  21       A.      Overview of Lead Plaintiff’s Substantial Contributions to the Fairness of the
                   Chapter 11 Cases
  22
                From the outset of these Chapter 11 Cases, the Debtors have pursued a strategy to
  23
       sideline Lead Plaintiff and disenfranchise the Class members to which Lead Plaintiff owes
  24
       1
  25       The Class is defined as those all persons and entities who, during the period from April 29,
           2015 through November 15, 2018, inclusive (the “Class Period”), purchased or otherwise
  26       acquired publicly traded PG&E securities and were damaged thereby. TAC (defined below),
           ¶ 11.
  27   2
           As set forth below, Lead Plaintiff requests that any payment pursuant to this Motion be made
  28       directly to its counsel.

Case: 19-30088       Doc# 8950     Filed: 08/31/20     -1-
                                                       Entered: 08/31/20 17:12:32         Page 4 of
                                               31
   1   fiduciary obligations. The Debtors have consistently taken positions hostile to the procedural

   2   and substantive due process rights of Lead Plaintiff and the Class, and they sought rulings to

   3   diminish the rights of the Class members. Indeed, it was not until March 9, 2020 that the

   4   Debtors’ plan even specifically acknowledged the existence of claims against the Debtors’

   5   estates by Class members who purchased the Debtors’ equity securities, classifying these claims

   6   in the amended Plan that day, as a direct result of Lead Plaintiff’s efforts. In addition to

   7   disputing the validity of such claims, Debtors further worked to deny Class members’ receipt of

   8   even the minimum, Constitutionally-required notice necessary to assert and pursue their claims

   9   against the Debtors’ estates and vote on the Plan.

  10      B.      Lead Plaintiff Successfully Defeated Debtors’ Requested Preliminary Injunction
  11           Barely two weeks after filing these Chapter 11 Cases, one of the Debtors’ first priorities

  12   was to attempt to enjoin Lead Plaintiff and Class members from pursuing their independent

  13   claims in the Securities Litigation directly against forty-two non-debtor defendants, of which

  14   only five were current officers or directors of the Debtors.         Following months of related

  15   discovery and motion practice, the Court properly concluded that the Debtors failed to meet their

  16   heavy burden to establish a basis to enjoin the Securities Litigation in the District Court.

  17      C.      Lead Plaintiff Vindicated Class Members’ Constitutional Right to Adequate
                  Notice of the Bar Date
  18
               The Debtors next sought to avoid providing Class members their fundamental right to
  19
       notice of the Bar Date and opportunity to file claims against the Debtors’ estates. Indeed, when
  20
       the Debtors sent the original bar date notice to other creditors, it specifically stated that holders
  21
       of the Debtors’ equity interests (a group that includes Class members who still hold stock) “need
  22
       not file a proof of claim.” Lead Plaintiff elicited sworn testimony of the Debtors’ own claims
  23
       and noticing agent that the Debtors had made no meaningful attempt to provide actual notice of
  24
       the bar date to members of the Class. As a result of Lead Plaintiff’s efforts to correct this
  25
       significant defect, the Court expressly found that the Debtors provided Constitutionally defective
  26
       notice of the bar date to Class members. In an attempt to remedy the Debtors’ failures to provide
  27
       due process, Lead Plaintiff filed a motion seeking application of Bankruptcy Rule 7023 to a
  28

Case: 19-30088      Doc# 8950      Filed: 08/31/20     -2-
                                                       Entered: 08/31/20 17:12:32         Page 5 of
                                               31
   1   proof of claim Lead Plaintiff timely filed on behalf of the Class (the “Class Proof of Claim”).

   2           The Debtors vehemently opposed Lead Plaintiff’s Rule 7023 motion, but offered no

   3   appropriate remedy for Class members, who were known creditors. Lead Plaintiff, for the

   4   benefit of the thousands of Class members who would be disenfranchised by the Debtors’

   5   efforts, expended significant resources in response to the Debtors’ opposition to the Rule 7023

   6   Motion and the Class Proof of Claim.

   7      D.      Lead Plaintiff and Counsel Spearheaded Class Claim Filing Efforts
   8           After ultimately deciding against applying Rule 7023 (acknowledging that it was a “close

   9   call”), the Court, in direct response to the positions advocated by Lead Plaintiff, ordered that the

  10   bar date be extended for members of the Class, and directed the Debtors to provide them with

  11   actual notice of the extended bar date. Solely because of Lead Plaintiff’s efforts, Class members

  12   were provided with a specially drafted bar date notice (prepared by the Debtors with Lead

  13   Plaintiff’s input) and an opportunity to file proofs of claim. As a direct result of Lead Plaintiff’s

  14   actions, Class members filed over seven thousand proofs of claim (reflecting an even greater

  15   number of actual claims, after accounting for bulk and joint proofs of claim), representing more

  16   than $6 billion of liquidated damages.        Lead Counsel, in particular, was instrumental in

  17   responding to many inquiries from Class members, many of whom independently were clients in

  18   other matters. Without Lead Plaintiff’s and Counsel’s contributions to these Chapter 11 Cases,

  19   thousands of claimants never would have received any notice of the bar date, much less an

  20   opportunity to assert claims against the Debtors.

  21      E.      Lead Plaintiff Protected Class Members’ Claims from Interference by Other
                  Stakeholders
  22
               Lead Plaintiff also contributed to creditors and the estates by successfully defending the
  23
       rights of Class members from proposed litigation by the Official Committee of Tort Claimants
  24
       (the “TCC”). The TCC, with the support of the Debtors, sought standing to initiate an adversary
  25
       proceeding and seek a declaration that the direct claims asserted by Lead Plaintiff and the Class
  26
       in the Securities Litigation – even those asserted against the Debtors themselves – were actually
  27
       derivative claims that the Court should rule belonged to the Debtors’ estates. These claims, the
  28

Case: 19-30088      Doc# 8950      Filed: 08/31/20     -3-
                                                       Entered: 08/31/20 17:12:32        Page 6 of
                                               31
   1   TCC asserted, should therefore be among those assigned to a trust established for the benefit of

   2   tort claimants. After extensive motion practice, the Court ultimately denied the TCC’s standing

   3   motion, but not before Lead Plaintiff was required to expend significant resources litigating these

   4   issues in order to protect the rights of Class members from being commandeered by the TCC.

   5      F.      Lead Plaintiff Contributed Meaningfully to the Confirmation Process
   6           Lead Plaintiff also made significant and substantial contributions with respect to

   7   disclosure statement and plan confirmation matters. The Debtors’ initial versions of their Joint

   8   Chapter 11 Plan of Reorganization (the “Plan”) omitted any reference to the prima facie valid

   9   claims asserted by Lead Plaintiff and Class members that purchased the Debtors’ securities

  10   during the Class Period. Even by reading the Plan and accompanying disclosure statement, Class

  11   members had no way to determine how their claims would be classified or treated under the Plan

  12   – the most basic of flaws for any disclosure statement and plan. Again, Lead Plaintiff alone

  13   acted to remedy this defect, by both (a) negotiating modifications of the Plan and Disclosure

  14   Statement wherever possible, and (b) prosecuting objections with respect to matters that could

  15   not be resolved consensually. Lead Plaintiff’s efforts on behalf of Class members culminated in

  16   its participation during multiple days of the contested confirmation hearing.

  17           Ultimately, Lead Plaintiff was able to consensually resolve most of these issues through a

  18   process mediated by Retired Judge Randall J. Newsome. At the end of that process, Debtors

  19   consented to materially improve Class members’ treatment under the Plan, and the Court

  20   recognized Lead Plaintiff’s counsel for its zealous advocacy on behalf of the Class.

  21      G.      Lead Plaintiff’s Efforts Provided a Necessary, Distinct, and Substantial
                  Contribution
  22
               Lead Plaintiff’s efforts provided a substantial contribution to the Debtors’ estates by
  23
       giving a voice to the thousands of Class members that the Debtors initially sought to marginalize,
  24
       when no other party in these Chapter 11 Cases was willing to advocate on behalf of the Class
  25
       members. Indeed, both implicitly and explicitly, thousands of Class members deferred to Lead
  26
       Plaintiff’s advocacy in ensuring that they were provided with adequate notice of the bar date, a
  27
       process to assert their claims, and equitable treatment of their claims under the Plan.
  28

Case: 19-30088      Doc# 8950      Filed: 08/31/20     -4-
                                                       Entered: 08/31/20 17:12:32        Page 7 of
                                               31
   1           No official committee represented such interests, and indeed, as noted above, the TCC

   2   took positions directly adverse to the interests of Class members throughout the case and during

   3   the Plan confirmation process. As such, the contributions made by Lead Plaintiff to advance the

   4   Chapter 11 Cases were not duplicative of the efforts of any other party. Rather, Lead Plaintiff

   5   was the only party willing to step up and protect not only its own interests, but those of

   6   thousands of absent Class members. With no other party in these Chapter 11 Cases willing to

   7   advocate for, or even protect, the interests of Class members, Lead Plaintiff filled the void and

   8   made a substantial contribution to the Debtors’ estates for a substantial and otherwise completely

   9   disenfranchised class of creditors.

  10           Lead Plaintiff’s contributions fostered and enhanced the progress of the Debtors’

  11   reorganization by protecting the rights of a large creditor constituency that otherwise would have

  12   been denied any meaningful participation in this Chapter 11 Cases. Ultimately, the Debtors

  13   accepted a number of Lead Plaintiff’s suggested modifications and the process benefitted from

  14   all of Lead Plaintiff’s contributions detailed herein. Accordingly, this Court should find that

  15   Lead Plaintiff has made a substantial contribution to the Debtors’ estates and should award Lead

  16   Plaintiff an administrative expense claim for payment of its fees and expenses in the amounts set

  17   forth below.

  18                                          BACKGROUND
  19      A.      The Securities Litigation
  20           The initial complaint in the Securities Litigation was filed on June 12, 2018. [SL ECF

  21   No. 1]. On September 10, 2018, the District Court consolidated the Securities Litigation and

  22   appointed Lead Plaintiff as lead plaintiff and Labaton Sucharow LLP (“Labaton”) as Lead

  23   Counsel for the Class. [SL ECF No. 62]. Pursuant to that order, Lead Plaintiff filed a second

  24   amended complaint on December 14, 2018. [SL ECF No. 95].

  25      B.      The Chapter 11 Cases
  26           On January 29, 2019, the Debtors filed these Chapter 11 Cases.          As a result, the

  27   Securities Litigation was automatically stayed solely with respect to the Debtors pursuant to

  28   section 362(a) of the Bankruptcy Code. Lead Plaintiff, through Labaton as Lead Counsel,

Case: 19-30088        Doc# 8950    Filed: 08/31/20   -5-
                                                     Entered: 08/31/20 17:12:32        Page 8 of
                                               31
   1   retained Lowenstein Sandler LLP (“Lowenstein”) as special bankruptcy counsel and the

   2   Michelson Law Group (“Michelson”) to act as local bankruptcy counsel in these Chapter 11

   3   Cases.

   4      C.       The First 105 Action
   5            Barely two weeks into the Chapter 11 Cases, on February 15, 2019, the Debtors filed an

   6   adversary proceeding [Adv. Pro. No. 19-03006] (the “First 105 Action”) and motion seeking to

   7   enjoin continued prosecution of the Securities Litigation and other lawsuits against various non-

   8   Debtor defendants pursuant to section 105 of the Bankruptcy Code.

   9            On February 22, 2019, the Securities Act Plaintiffs filed a class action styled as York

  10   County v. Rambo, Case No. 19-994 (N.D. Cal.) (the “York County Action”), asserting claims

  11   under the Securities Act of 1933 (the “Securities Act”) against certain of the Debtors’ then-

  12   current and former directors and officers, as well as the underwriters of certain of the Debtors’

  13   notes offerings.

  14            On May 2, 2019, this Court entered an agreed order (the “Stipulated Dismissal Order”)

  15   [Adv. Pro. No. 19-03006 ECF No. 44], dismissing Lead Plaintiff from the First 105 Action and

  16   establishing a timeline for the Debtors to file a new adversary proceeding solely against Lead

  17   Plaintiff and renew their request to enjoin the continued prosecution of the Securities Litigation

  18   against the non-Debtor defendants therein after Lead Plaintiff filed its Third Amended Complaint

  19   (the “TAC”). On May 7, 2019, the District Court consolidated the York County Action with the

  20   Securities Litigation and authorized Lead Plaintiff to file the TAC [SL ECF No. 117]

  21      D.       The Third Amended Complaint
  22            On May 28, 2019, Lead Plaintiff filed the TAC [SL ECF No. 121]. The TAC asserts

  23   claims against eighteen of the Debtors’ current and former directors and officers (the “Individual

  24   Defendants”) and twenty-four investment banks that underwrote the Debtors’ notes offerings

  25   (the “Underwriter Defendants” and, together with the Individual Defendants, the “Non-Debtor

  26   Defendants”). But for the imposition of the automatic stay, the Securities Litigation would have

  27   proceeded against the Debtors, alongside the Non-Debtor Defendants. The TAC asserts that

  28   PG&E’s false and misleading statements proximately caused investors in its publicly traded

Case: 19-30088      Doc# 8950      Filed: 08/31/20   -6-
                                                     Entered: 08/31/20 17:12:32        Page 9 of
                                               31
  1   securities to suffer significant losses as the true nature and extent of PG&E’s responsibility for

  2   the Northern California wildfires emerged. The Class is comprised of investors who acquired

  3   the Debtors’ securities during the Class Period (unlike the speculators that purchased PG&E

  4   stock immediately prior to and during the bankruptcy) and suffered losses as a result of the

  5   Debtors’ and the Non-Debtor Defendants’ alleged false statements and omissions and other

  6   conduct, which inflated the price of the Debtors’ securities.

  7      E.      The Second 105 Action
  8           As contemplated by the Stipulated Dismissal Order, after Lead Plaintiff filed the TAC,

  9   the Debtors commenced a new adversary proceeding (the “Second 105 Action”) [Adv. Pro. No.

 10   19-03039] and filed a new motion (the “Second 105 Motion”) seeking to preliminarily and

 11   permanently enjoin the prosecution of the Securities Litigation against the Non-Debtor

 12   Defendants. On July 18, 2019, Lead Plaintiff filed its opposition to the Second 105 Motion

 13   [Adv. Pro. No. 19-03039 ECF No. 12]. After extensive briefing and oral argument, the Court

 14   entered an order denying the Second 105 Motion [ECF No. 23] on August 28, 2019. In finding

 15   that the Debtors had “not carried their heavy burden to justify enjoining defendants,” this Court

 16   held that the “best the Debtors have to offer at this point is that prosecution might be costly to

 17   them, their insurers or both. That is not enough. Nor is it enough to justify injunctive relief by

 18   asking ‘what’s the harm?’” Id. at 2.

 19      F.      The Bar Date and Bar Date Notices
 20           On July 1, 2019, the Court entered an order (the “Bar Date Order”) [ECF No. 2806] that,

 21   among other things, (i) established October 21, 2019 as the last date for holders of claims against

 22   the Debtors to file proofs of claim in respect thereof (the “Bar Date”), and (ii) approved various

 23   forms of notice of the Bar Date (collectively, the “Bar Date Notices”), including the “Standard

 24   Bar Date Notice” [ECF No. 2806 Ex. B-1] for creditors other than customers and wildfire

 25   victims, along with specialized notices for wildfire victims and customers [ECF No. 2806 Exs.

 26   B-2 and B-3].

 27           The Bar Date Order directed the Debtors to mail the Bar Date Notices to several

 28   categories of creditors and to post each of the Bar Date Notices on the Debtors’ website. Bar

Case: 19-30088     Doc# 8950      Filed: 08/31/20     -7-
                                                      Entered: 08/31/20 17:12:32       Page 10
                                            of 31
  1   Date Order, ¶¶ 8-11. Members of the Class were not among the categories of creditors who were

  2   to receive the Bar Date Notices pursuant to the Bar Date Order. Id. Indeed, although Class

  3   members included investors who purchased PG&E stock during the Class Period and still hold

  4   that stock, the Bar Date Order expressly excluded “any person or entity that holds an equity

  5   security interest in the Debtors” from the categories of individuals and entities to whom the

  6   Debtors were required to mail the Standard Bar Date Notice. Id. ¶ 8(b) (emphasis added).

  7          The Standard Bar Date Notice did not mention the Securities Litigation, the Class, or the

  8   Class Period at all. Nor did it provide any indication that members of the Class might hold

  9   claims against the Debtors and therefore need to file proofs of claim (although doing so would

 10   have had little if any effect because, as discussed below, the Debtors did not mail the Standard

 11   Bar Date Notice to members of the Class). The only language in the Standard Bar Date Notice

 12   even tangentially related to the need for members of the Class to file proofs of claim was an

 13   ambiguous statement under the boldfaced heading of “WHO NEED NOT FILE A PROOF OF

 14   CLAIM”.

 15          The Bar Date Order directed the Debtors to mail the Standard Bar Date Notice to, among

 16   other categories of creditors, “all parties actually known to the Debtors as having claims or

 17   potential claims against either of the Debtors (but excluding holders of Fire Claims) which, for

 18   the avoidance of doubt, excludes any person or entity that holds an equity security interest in

 19   the Debtors. . . .” and “all parties to pending litigation against the Debtors as of the date of entry

 20   of this Order (other than holders of Fire Claims) . . . .” Id. ¶¶ 8(b), (e) (emphasis added).

 21          Lead Plaintiff and members of the Class were known prepetition creditors of the Debtors

 22   entitled to actual notice of the Bar Date as a matter of due process. However, the Bar Date Order

 23   did not direct the Debtors to undertake, nor had the Debtors undertaken, any efforts whatsoever

 24   to identify the members of the Class and provide the Standard Bar Date Notice (or any other

 25   actual notice of the Bar Date) to them. Moreover, the Bar Date Order expressly provided that the

 26   Debtors were not required to serve the Standard Bar Date Notice on then-current holders of the

 27   Debtors’ equity securities, a group that included Class members who still happened to hold the

 28   Debtors’ stock.

Case: 19-30088     Doc# 8950       Filed: 08/31/20     -8-
                                                       Entered: 08/31/20 17:12:32         Page 11
                                             of 31
  1           The Bar Date Order also approved a “Supplemental Notice Plan” pursuant to which the

  2   Debtors sought to provide notice to unknown creditors via newspaper publication, digital

  3   advertising, television and radio advertising, e-mail, and claim service centers.   See Bar Date

  4   Order, ¶¶ 2, 12-14; Bar Date Motion [ECF No. 1784] at 23-26; Reply [ECF No. 2646] at 15-20.

  5   The Supplemental Notice Plan was, as with any publication notice, sufficient at most only as to

  6   unknown creditors, primarily wildfire victims. See, e.g., Reply [ECF No. 2646] at 15 (“The

  7   Debtors’ Supplemental Notice Plan is reasonably calculated to provide adequate notice of the

  8   Bar Date to unknown claimants, including Unknown Wildfire Claimants . . . .”) (emphasis

  9   added). Publication notice, such as the Supplemental Notice Plan, is Constitutionally inadequate

 10   for providing notice to known creditors such as members of the Class.

 11           The Debtors’ motion to establish the Bar Date, their reply in further support thereof, and

 12   the various supporting declarations filed in connection therewith [ECF Nos. 1786, 1787, 2642,

 13   2643] said absolutely nothing about the Securities Litigation, sending the Bar Date Notices (or

 14   any other form of actual notice) to the members of the Class, or any other efforts by the Debtors,

 15   their claims and noticing agent, or anyone else to provide notice of the Bar Date to the members

 16   of the Class – because there were no such efforts.

 17      G.      Lead Plaintiff Timely Files Class Claims and a Motion to Invoke Bankruptcy
                 Rule 7023
 18
              Lead Plaintiff timely filed proofs of claim both individually and on behalf of the Class
 19
      (“Class Claims”). The Class Claims, Nos. 72193 and 72273, assert claims against the Debtors
 20
      based on the allegations and claims in the TAC in the Securities Litigation. On December 9,
 21
      2019, Lead Plaintiff filed a motion pursuant to Bankruptcy Rules 7023 and 9014(a) and (c)
 22
      (“7023 Motion”). The 7023 Motion requested that this Court enter an order directing that Rule
 23
      7023 apply to the Class Claims against each of the Debtors, and setting a briefing schedule and
 24
      hearing date for a class certification motion pursuant to Fed. R. Civ. P. 23.
 25
              After significant litigation, supplemental briefing and multiple hearings, on February 24,
 26
      2020, this Court issued its decision, stating that while it would deny the 7023 Motion, it instead
 27
      would extend the Bar Date for individual members of the Class. This Court analyzed the 7023
 28

Case: 19-30088     Doc# 8950       Filed: 08/31/20    -9-
                                                      Entered: 08/31/20 17:12:32      Page 12
                                             of 31
  1   Motion under the three factors set forth in In re Musicland Holding Corp., 362 B.R. 644, 654

  2   (Bankr. S.D.N.Y. 2014). This Court found that the first factor, “whether the class was certified

  3   pre-petition,” did not weigh against granting the 7023 Motion because Class members were

  4   unable to seek class certification in the Securities Litigation while motions to dismiss remained

  5   pending before the District Court in that case.

  6          The Court found that the second Musicland factor, “whether members of the putative

  7   class received notice of the bar date,” weighed “heavily in favor” of granting the 7023 Motion.

  8   The Court found that Class members did not receive actual written notice of the bar date, and

  9   rejected the Debtors’ argument that Class members were “unknown” creditors who were not

 10   entitled to actual notice. Because Class members were known creditors entitled to actual written

 11   notice, and because the Debtors failed to provide such notice, the Court concluded that this factor

 12   also weighed in favor of granting the 7023 Motion.

 13          The Court determined that the final Musicland factor, “whether class certification will

 14   adversely affect the administration of the estate,” was a “close call” but ultimately sided with

 15   Debtors, stating that “[a]t this juncture, it appears granting the Motion may result in more chaos

 16   than certainty.” The Court noted that Class members were prejudiced here by the “anomal[y]” of

 17   a legislative deadline for Plan confirmation and concluded that denying the 7023 Motion and that

 18   extending the bar date to allow Class members to file proofs of claim was “poised to generate

 19   less (but likely some) chaos.”

 20          At the February 26, 2020, hearing to consider the 7023 Motion, the Lead Plaintiff argued

 21   in favor of the administrative manageability of curing the Due Process concerns at issue through

 22   class certification briefing that could otherwise proceed in a timely manner. As Lead Counsel

 23   proposed during the hearing:

 24                 MR. DUBBS: Well, what I'm trying to -- now, in terms of the
                    timeline, all of the major law firms on the other side have class-
 25
                    action departments that do this stuff routinely. And they know us,
 26                 and we know them. We can make a motion for class certification
                    within two to three weeks. We can get this [class certification
 27                 motion] teed up for Your Honor in less than a month. . . . Now,
                    they have their defenses and have put forward their defenses, but
 28                 they're very experienced at this, and this can be done very, very
Case: 19-30088     Doc# 8950 Filed: 08/31/20 -10-   Entered: 08/31/20 17:12:32 Page 13
                                           of 31
                     quickly, and Your Honor can decide this up or down very, very
  1                  quickly.”
  2   Transcript of February 26, 2020 Hearing, pp. 67:23-68:16. In response, Debtors’ counsel argued
  3   that such briefing could not avoid imperiling confirmation by the A.B. 1054 deadline given the
  4   late February date. Id. at (MR. SLACK: “[T]he defendants’ counsel believes that there are very
  5   significant challenges to class certification that are going to require more than just, you know, a
  6   couple of days of discovery and a month of briefing.”). Ultimately, Class Counsel’s experience
  7   with providing class-wide notice was instrumental to crafting the form and substance of the
  8   notice of the extended Bar Date:
  9
                     THE COURT: This is not -- as I said in my docket text, this is not
 10                  a notice of a class settlement. This is a question of a notice of a –

 11                  MR. DUBBS: It's not a notice of –

 12                  THE COURT: -- bankruptcy claim.
 13                  MR. DUBBS: -- a class settlement but, if you give -- if the
                     requirement is to give actual notice to people that we know are out
 14                  there, then there's an established way to do that. That is
 15                  (indiscernible) point. . . . I'm not making a legal point. If –

 16                  THE COURT: Where do I find that? Where do –

 17                  MR. DUBBS: You find that by issuing an order to all of the
                     broker-dealers and giving them specific time and information to do
 18                  what they're supposed to do, and class counsel bug them to make
                     sure that it's being done, so that the maximum -- you'll never give a
 19
                     hundred-percent notice, but we’ll give very, very high level of
 20                  notice, if they do that. And that’s -- I mean, this is – that’s what
                     should have been done before, but it wasn’t.
 21
      Transcript of February 26, 2020 Hearing, pp. 74:4-23. The Court instructed Debtors’ counsel to
 22
      consult with Lead Plaintiff concerning the form and substance of the notice of the extended bar
 23
      date that the Class members would receive, as well as provide comments to the bar date notice
 24
      claim form itself:
 25
             THE COURT: Okay. I'm not ready. I don't want to take the argument
 26          today. So, Mr. Etkin, you don't need to state your appearance. As long as
             you're here on the line. Here's my thinking on the subject. I want to
 27          explain one thing that may be obvious, but the reason why it was
 28          important to me to put more information in the stuff about it -- in the

Case: 19-30088     Doc# 8950      Filed: 08/31/20 -11-
                                                   Entered: 08/31/20 17:12:32          Page 14
                                            of 31
             opening part of the notice -- was because I worried about people who
  1          were getting their very first notice of not having a context. Like, why am
  2          I getting this proof of claim, and what am I supposed to make of it? And
             so neither of you, apparently, had a problem with what I added in there, a
  3          little language about impaired/not impaired and these other deadlines. My
             preference would be for counsel to work on an agreed form, and if you
  4          can do it on your own, I'm happy to wait and take your advice on that. If
             you think it would be constructive, I could have a meet and confer as
  5
             long as you want it or as short as you want it. I could have a hearing at 2
  6          o'clock this afternoon, or I could just let you work it out. I'm really up to
             having your agreement what to do, but maybe would be to have a hearing
  7          either later today or tomorrow, by phone, and I would just decide any
             matters that aren't resolved. But if you got it all resolved, we don't have to
  8          have a hearing. So, Mr. Karotkin, any preference of how to do that, and
             then I'll ask Mr. Etkin the same thing?
  9
                                                      ***
 10
             THE COURT: Yes. Well, I know you have time pressures, and that's why
 11          I thought -- and I have time pressures, not only what I worked on this
             morning, but I haven't even had a chance to look at these. And one of the
 12          things that I don't want to waste my time is trying to work my way
             through a redline if both sides have agreed to a solution. Mr. Etkin, is
 13          that agreeable to you, to work it for the rest of today, if necessary, and
             have a telephone hearing our time tomorrow morning if there's still a
 14
             dispute, and then I will simply listen to brief argument and make a
 15          decision on items that are still in dispute? That work for you?

 16
      Transcript of February 26, 2020 Hearing, pp. 111:25-114:7.
 17
             On February 27, 2020, the Court issued an order (the “7023 Denial / Extended Bar Date
 18
      Order”) [ECF No. 5943] denying the 7023 Motion, but extending the Bar Date to April 16, 2020,
 19
      solely with respect to persons or entities that purchased or acquired the listed publicly traded
 20
      PG&E debt or equity securities during the Class Period and who may have securities law claims
 21
      against the Debtors for rescission or damages. The 7023 Denial / Extended Bar Date Order
 22
      attached a notice and claim form that was to be served upon Class members, both directly and
 23
      through nominees (the same procedure the Debtors should have employed in connection with the
 24
      original Bar Date, but later claimed was infeasible in their opposition to the 7023 Motion), which
 25
      incorporated extensive revisions that Lead Plaintiff’s counsel provide to the Debtors.
 26
             Following entry of the 7023 Denial / Extended Bar Date Order, Labaton undertook a
 27
      robust outreach process to contact Class members, to whom Labaton and PERA owe a fiduciary
 28

Case: 19-30088     Doc# 8950      Filed: 08/31/20 -12-
                                                   Entered: 08/31/20 17:12:32           Page 15
                                            of 31
  1   duty, to advise them of the extended bar date and the need to file a claim form in order to assert

  2   their claims against the Debtors in the bankruptcy. Utilizing Labaton’s existing relationships

  3   with prominent institutions and firms, Labaton attorneys performed broad outreach through

  4   phone calls and Zoom video calls to reach as many potential claimants as possible and to help

  5   them understand the importance of filing a claim in these Chapter 11 Cases.

  6          In addition to explaining the unique mechanics of the proof of claim form, including the

  7   need to file a separate proof of claim against both HoldCo and the Utility, Labaton also

  8   explained the unique circumstances of these Chapter 11 Cases.              Many Class members

  9   erroneously believed that there was no value in filing a bankruptcy claim, based on past

 10   experiences where bankrupt companies lacked sufficient assets for a distribution to holders of

 11   common stock (with which Class 10A-II claims are pari passu) to receive any recovery

 12   whatsoever, much less a material recovery. By contrast, PG&E is solvent and the Plan provides

 13   for a distribution on account of allowed Class 10A-II claims. In addition, many Class members

 14   expected their custodian banks to file claim forms on their behalf (which would be standard

 15   practice in administering claims for settled securities class actions, as opposed to bankruptcies).

 16   Here, however, most custodian banks refused to file these claims for their clients, on the grounds

 17   that filing proofs of claim in bankruptcy is different than submitting securities litigation

 18   settlement claim forms. The fact that custodian banks would not be filing these claim forms was

 19   not readily communicated to many claimants. Labaton was able to explain this to claimants and

 20   encourage them to file the claims themselves.

 21          Without this effort, which was conducted over a very compressed period of time, many

 22   claims would not have been filed, resulting in these claimants being disenfranchised. Labaton’s

 23   efforts ultimately resulted in at least 7,041 claims being filed with a reported value of over $6

 24   billion. 3 Even after the proofs of claim were submitted, Labaton continued its broad outreach to

 25   3
          As listed on Prime Clerk’s schedule of Rescission or Damage Claims, see
 26       https://restructuring.primeclerk.com/pge/Home-ClaimInfo?RescissionorDamage=MTY.
          However, the total number of claims, and the value of such claims, are much higher than the
 27       amounts listed because many claimants filed joint or “bulk” claims and/or indicated an
          “unliquidated” or unknown amount for their claim, which may make the amount of total
 28       claims well in excess of $10 billion.

Case: 19-30088     Doc# 8950      Filed: 08/31/20 -13-
                                                   Entered: 08/31/20 17:12:32          Page 16
                                            of 31
  1   keep Class members updated on the revised Plan, the voting and confirmation process, and the

  2   post-bankruptcy claims process.

  3      H.      The TCC’s Motion for Derivative Standing
  4           On February 28, 2020, the TCC filed its Motion for Standing to Prosecute Claims of the

  5   Debtors’ Estate (the “TCC Standing Motion”) [ECF 5972]. Through the Motion, the TCC

  6   requested derivative standing from this Court to commence an adversary proceeding against

  7   potentially thousands of Class members seeking (i) a declaration that the Securities Litigation

  8   claims and the Class Claims were derivative claims, rather than direct shareholder claims, and

  9   are property of the Debtors’ estates, (and thus should be included in the causes of action assigned

 10   to the fire victims trust established under the Plan), and (ii) a preliminary and permanent

 11   judgment enjoining further prosecution of the Class Claims and the Securities Litigation by Class

 12   members.    Nearly a month after the TCC Standing Motion was filed, the Debtors filed a

 13   stipulation between the TCC and the Debtors [ECF No. 6435], through which the Debtors,

 14   subject to Court approval, purported to confer standing upon the TCC to commence and

 15   prosecute the proposed Adversary Proceeding described in the Motion.

 16           Not only was the TCC Standing Motion fatally flawed by attempting to mischaracterize

 17   the direct claims that Class members held against the Debtors and Non-Debtors as derivative

 18   claims, but it is telling that the TCC, and the Debtors, were willing to treat Lead Plaintiff as the

 19   representative for all Class members only when it was convenient for the TCC and the Debtors to

 20   do so. Notably, the proposed draft complaint attached to the TCC Standing Motion did not name

 21   as defendants all of the Class members. Rather, the draft complaint named only Lead Plaintiff

 22   and the Securities Act Plaintiffs, through which the TCC sought an injunction that would

 23   somehow bind all individual Class members and adjudicate their rights, without actually naming

 24   and serving each of them as a party to the litigation.

 25           As with the Debtors’ earlier motion to enjoin the Securities Litigation against the Non-

 26   Debtor Defendants, Lead Plaintiff again was required to expend significant resources to litigate

 27   the TCC Standing Motion in order to protect the interests of the Class members from attack by

 28   another party in interest. Drawing on Labaton’s knowledge of the Securities laws and extensive

Case: 19-30088     Doc# 8950       Filed: 08/31/20 -14-
                                                    Entered: 08/31/20 17:12:32          Page 17
                                             of 31
  1   experience with securities class actions, Lead Plaintiff acted to protected Class members’ claims

  2   from interference by the TCC:

  3                  MR. DUBBIN: . . . I was going to participate to talk about the
  4                  derivative versus direct case law or answer any additional
                     questions that Your Honor may have.
  5                  ...
                     THE COURT: You have thirty minutes if you want, but you don't
  6                  have to use it.
                     MR. DUBBIN: Well, I will just say one more thing . . . just point
  7                  out that notwithstanding anything in the colloquy so far, [the] TCC
  8                  cites no case law holding that claims pled under Rule 10(b)(5) [sic]
                     are derivative claims, [which] are the claims at issue that PERA
  9                  asserts here and in the district court in front of Judge Davila, and
                     that leaves the TCC with no colorable basis for the adversary
 10                  proceeding.
 11           Transcript of April 14, 2020 Hearing, p. 54:1-19. After extensive briefing, Lead Plaintiff
 12   was again successful in vindicating the rights of Class members. On April 15, 2020, the day
 13   after the hearing, this Court issued its Order Denying Motion for Standing to Prosecute Claims
 14   of the Debtors’ Estates [ECF 6773]. Among the reasons given for the denial of the TCC
 15   Standing Motion, this Court noted that it “remains convinced that granting the Motion will
 16   compound an already complicated situation presented by the pending motions to dismiss before
 17   District Judge Davila and the possibility of inconsistent outcomes.” Id. at 2.
 18      I.      Chapter 11 Plan and Disclosure Statement
 19           The Debtors filed their initial Plan on September 9, 2019, which was subsequently
 20   amended on numerous occasions prior to and during the Plan confirmation hearing. On March 6,
 21   2020, Lead Plaintiff filed its Objection to (I) Solicitation Procedures Motion and (II) Approval of
 22   Proposed Disclosure Statement for Debtors’ and Shareholder Proponents’ Joint Chapter 11
 23   Plan of Reorganization (the “DS Objection”) [ECF 6144]. On May 15, 2020, Lead Plaintiff filed
 24   its Objection to Confirmation of Debtors’ and Shareholders Proponents’ Joint Chapter 11 Plan
 25   of Reorganization Dated March 16, 2020 (the “Confirmation Objection”) [ECF 7296].
 26           Through both the DS Objection, and the Confirmation Objection, coupled with extensive
 27   negotiations with the Debtors, Lead Plaintiff was able to achieve material improvements to the
 28   treatment of Class members through the Plan. Specifically, through Lead Plaintiff’s advocacy,

Case: 19-30088     Doc# 8950      Filed: 08/31/20 -15-
                                                   Entered: 08/31/20 17:12:32          Page 18
                                            of 31
  1   the Debtors agreed to the following modifications:

  2          •   Establishment of separate classification and treatment for Class members that
                 held the Debtors’ equity securities and those that asserted securities claims for
  3              rescission or damage that were subordinated pursuant to 11 U.S.C. § 510(b);
  4          •   Extension of the deadline for Class members to vote on the Plan;
  5          •   Modification to the Plan voting procedures to allow for temporary allowance
                 of Class member claims under Bankruptcy Rule 3018; and
  6
             •   Modification to the Plan injunction provision to ensure that it does not operate
  7              as an impermissible nonconsensual third-party release in favor of Non-Debtor
                 Defendants.
  8
             One of Lead Plaintiff’s primary objections to confirmation of the Plan was that the Plan
  9
      did not treat Class 10A-II claims pari passu with common stock in HoldCo, even though Class
 10
      10A-II claims are deemed by section 510(b) of the Bankruptcy Code to have the same priority as
 11
      common stock. In the last version of the Plan the Debtors filed prior to the confirmation hearing,
 12
      holders of Class 10A-II claims were entitled to receive shares in the reorganized Debtors based
 13
      upon a formula that converted approximately $68 of damages into one share of stock (trading at
 14
      approximately $11 per share at the time of the confirmation hearing).
 15
             Following the relevant portion of the confirmation hearing, the Debtors, their co-plan
 16
      proponents, and Lead Plaintiff participated in mediation with Retired Bankruptcy Judge
 17
      Newsome with respect to the treatment of Class 10A-II claims. Through that mediation, the
 18
      fixed $68 per share formula proposed by the Debtors was replaced with a sliding scale that
 19
      converted damages arising from purchases of the Debtors’ common stock into shares of stock in
 20
      the reorganized Debtors based on a sliding scale from $32.50 to $65.00 per share, a drastic
 21
      improvement over the formula originally proposed by the Debtors and their co-Plan proponents. 4
 22
             During the confirmation hearing, the Court recognized Lead Plaintiff’s efforts throughout
 23
      the weeks-long confirmation process, which included Lead Plaintiff’s cross-examination of
 24
      4
 25       The only issue that Lead Plaintiff was unable to consensually resolve through mediation or
          otherwise was the “Insurance Deduction” calculation in the Plan. The Court ultimately ruled
 26       in favor of the Debtors with respect to Lead Plaintiff’s confirmation objection and that matter
          is currently the subject of an appeal taken by Lead Plaintiff. Lead Plaintiff is not seeking
 27       payment of legal fees in connection with that appeal through this Motion.

 28

Case: 19-30088     Doc# 8950      Filed: 08/31/20 -16-
                                                   Entered: 08/31/20 17:12:32           Page 19
                                            of 31
  1   witnesses and supplemental submissions:

  2                  THE COURT: But it's a compromise. That's why you
                     compromised it. Mr. Etkin, that's why you compromised it, and
  3
                     you did the right thing because, if you didn't compromise it and I
  4                  had gone with Mr. Johnston's theory, you know what the formula
                     would be. And if I'd gone with your theory, he knows what the
  5                  formula would be. You compromised the formula, you
                     compromised the treatment methodology without giving up the
  6                  right of a particular claim to be stand -- its claim is what it is.
  7   Transcript from June 19, 2020 Hearing; pp. 26:24-27:7 (emphasis added).
  8                  [THE COURT:] I'm sorry, Mr. Etkin, if I came out the wrong side
  9                  on your end, but I appreciate your efforts and what you've done.
                     And so I'm going to consider this a closed issue and congratulate
 10                  you and Mr. Johnston and your clients and Judge Newsome for
                     helping us get this one under the wraps too, or … solve the
 11                  problems.
 12   Transcript of June 19, 2020 Hearing, p. 43:3-9 (emphasis added).
 13      J.      The Debtors’ Motion to Approve Procedures for Omnibus Objections to Claims
 14           On June 3, 2020, the Debtors filed their Motion for Order Approving (A) Procedures for
 15   Filing Omnibus Objections to Claims and (B) the Form and Manner of the Notice of Omnibus
 16   Objections [ECF 7758] (the “Claims Procedures Motion”). Through the Claims Procedures
 17   Motion, the Debtors sought an order granting them authority to file omnibus objections to claims
 18   on additional grounds beyond those set forth in Bankruptcy Rule 3007(d); modifying the claim
 19   objection procedures set forth in Bankruptcy Rule 3007(e); permitting them to deviate from the
 20   requirements of the Local Bankruptcy Rules of this District concerning claims objections; and
 21   approving the form and manner of notice of the omnibus objections to be served.
 22           Lead Plaintiff filed a limited objection to the Claims Procedures Motion on June 17, 2020
 23   [ECF No. 7995], objecting to the Debtors’ request to be excused from stating the legal and/or
 24   factual grounds for objecting to claims in an omnibus objection and the proposed requirements
 25   that a claimant subject to an omnibus objection submit a declaration in connection with its
 26   response thereto and both file its response with the Court and separately serve the response on
 27   counsel to the Debtors.
 28           On June 22, 2020, the Debtors filed a reply [ECF No. 8059] in further support of the

Case: 19-30088     Doc# 8950      Filed: 08/31/20 -17-
                                                   Entered: 08/31/20 17:12:32         Page 20
                                            of 31
  1   Claims Procedures Motion.        The Debtors conceded that they would support all omnibus

  2   objections with one or more declarations and withdrew their proposed requirement that all

  3   claimants both file and serve their responses on Debtors’ counsel. However, the Debtors were

  4   unwilling to withdraw their proposed requirement that a claimant’s response be accompanied by

  5   a declaration under penalty of perjury concerning the facts relevant to the response, along with

  6   documentation and other evidence.

  7          The same day, the Court issued its Tentative Ruling Regarding Claims Objection

  8   Procedures [ECF 8070]. The tentative ruling announced “that all concessions made by the

  9   Debtors in favor of objecting parties appear to be appropriate . . . .” Id. at 2. The tentative ruling

 10   further stated that, absent the Debtors presenting compelling reasons otherwise, the Court was

 11   inclined to strike the Debtors’ proposed requirements for claimants to submit evidentiary

 12   documentation with their responses to omnibus claim objections. Id.

 13          On June 24, 2020, the Court held a hearing on the Claims Procedure Motion. In colloquy

 14   between the Court and counsel to Lead Plaintiff during the hearing, it became apparent to the

 15   Court that the thousands of proofs of claim filed by Class members, the bases for all of which are

 16   set forth in the TAC, should not be addressed through the omnibus objections procedures. Over

 17   resistance by the Debtors, the Court ordered that proofs of claim filed by Class members be

 18   excluded from the omnibus claims objection procedures in order to allow the parties the

 19   opportunity to develop a separate, more appropriate collective procedure for addressing Class

 20   members’ proofs of claim.

 21
                     [THE COURT:] So look, can we say this, Mr. Benvenutti, that at
 22                  least for the short term, the procedures we're talking about do not
 23                  involve the securities claims? And that's something that's got to be
                     dealt with on a macro basis at some point down the road. Is that a
 24                  fair way to think about it?

 25                  MR. BENVENUTTI: Your Honor, I don't have authority to say
                     that, but I think that's consistent with the way that we've handled it
 26                  up to this point, again, with the proviso that, if I depart this hearing
 27                  and find out from my colleagues that I have misspoken on that
                     subject, we will be back in front of you promptly.
 28

Case: 19-30088     Doc# 8950       Filed: 08/31/20 -18-
                                                    Entered: 08/31/20 17:12:32            Page 21
                                             of 31
                      THE COURT: Yeah, but look, let's face it, whether we have
  1                   "scream or die" or we have noticed hearing or we have some other
  2                   procedure, it's not constructive for you to be sending out
                      objections to claims to 6,000 investors who have filed things that
  3                   said that they were defrauded when there's got to be some way to
                      get your arms around it, whether it's further mediation or some
  4                   sort of other kind of thing.
  5                   I'll stay off that subject for now. Mr. Etkin was unsuccessful in
  6                   getting his class through the claim process. He was partially
                      successful or successful in getting the extended claim deadline.
  7                   He's got 6,000 folks that have filed claims that at least contend
                      that they're owed money, and whether they have one lawyer or
  8                   6,000 of them representing themselves is for another day.
  9
                      But it seems like, if you're able to at least say for today's purposes,
 10                   everything we're talking about will not be dealing with the
                      securities claim until there's been some further discussion, I think
 11                   that might be constructive. I mean, I'm not trying to ask you to give
                      up a procedural point, but this is -- put on me as case management,
 12                   and I don't want to try to case manage securities litigation on the
                      fly here like this.
 13

 14                   MR. BENVENUTTI: Your Honor, that's not a concession I can
                      make at this point. I'm sorry, I just can't.
 15
                      THE COURT: Well, it's a concession that I can make.
 16

 17   Transcript of June 24, 2020 Hearing; p.19:14-20:24 (emphasis added).
 18       K.      Fees Incurred by Lead Plaintiff
 19            In connection with these Chapter 11 Cases, Labaton, as Lead Counsel, and Lead Plaintiff
 20   retained Lowenstein as lead bankruptcy counsel and Michelson as local bankruptcy counsel.
 21   Labaton, Lowenstein, and Michelson each maintained detailed written records of the time
 22   expended by their respective attorneys and paraprofessionals in the provision of their
 23   professional services to Lead Plaintiff in connection with these Chapter 11 Cases. These time
 24   records were generated contemporaneously with the performance of the professional services
 25   described therein and in the ordinary course of their respective firms. 5 The individual time
 26
      5
 27       References to specific creditors or clients other than Lead Plaintiff, or otherwise to privileged
          information or attorney work product, have been removed from certain time entries and
 28       replaced with generic references where appropriate.

Case: 19-30088      Doc# 8950      Filed: 08/31/20 -19-
                                                    Entered: 08/31/20 17:12:32            Page 22
                                             of 31
  1   records were recorded by the attorney or paraprofessional who rendered the services described in

  2   the time record. 6

  3           1.       Labaton
  4           Attached hereto as Exhibit B is the Declaration of Thomas A. Dubbs in support of this

  5   Motion, which attaches as an exhibit the time records maintained by Labaton for the hours

  6   worked and expenses incurred for which Lead Plaintiff seeks payment herein. Labaton attorneys

  7   and paraprofessionals expended 2,562.2 hours of legal services, for a total charge of

  8   $1,762,023.00, calculated in accordance with Labaton’s normal hourly rates in effect at the time

  9   the services were rendered.

 10           2.       Lowenstein
 11           Attached hereto as Exhibit C is the Declaration of Michael S. Etkin in support of this

 12   Motion, which attaches the time records maintained by Lowenstein for the hours worked and

 13   expenses incurred for which Lead Plaintiff seeks payment herein. Lowenstein attorneys and

 14   paraprofessionals expended 3,428.20 hours of legal services, for a total charge of $2,748,617.50,

 15   calculated in accordance with Lowenstein’s normal hourly rates in effect at the time the services

 16   were rendered.

 17           3.       Michelson
 18           Attached hereto as Exhibit D is the Declaration of Randy Michelson in support of this

 19   Motion, which attaches the time records maintained by Michelson for the hours worked and

 20   expenses incurred for which Lead Plaintiff seeks payment herein. Michelson attorneys expended

 21   186.6 hours of legal services, for a total charge of $110,631.25, calculated at or below

 22   Michelson’s normal hourly rates in effect at the time the services were rendered.

 23           4.       Expenses
 24           Attached hereto as Exhibit E is a schedule of expenses incurred by Lead Plaintiff in

 25
      6
 26       Lead Plaintiff does not seek reimbursement for all of the fees and expenses incurred by its
          professionals in connection with the Chapter 11 Cases. Rather, Lead Plaintiff has limited this
 27       request to only those fees and expenses arising from the activities that conferred a benefit on
          the Class as a whole, and excluded fees and expenses relating only to Lead Plaintiff’s own
 28       claims.

Case: 19-30088      Doc# 8950       Filed: 08/31/20 -20-
                                                     Entered: 08/31/20 17:12:32           Page 23
                                              of 31
  1   connection with these Chapter 11 Cases, totaling $168,725.70, for which Lead Plaintiff seeks

  2   payment. Such expenses include the fees and expenses of Michelson, billed as an expense to

  3   Labaton, as well as the expenses incurred by Lowenstein.

  4          Accordingly, though this Motion, Lead Plaintiff seeks reimbursement of $4,510,640.50 in

  5   legal fees and $168,725.70 in expenses.

  6                                             ARGUMENT
  7   I.     LEAD PLAINTIFF MADE A SUBSTANTIAL CONTRIBUTION TO THE
             CHAPTER 11 CASES.
  8
             Section 503(b)(3)(D) of the Bankruptcy Code provides for the allowance as an
  9
      administrative expense of:
 10
                     “the actual, necessary expenses, other than compensation and
 11                  reimbursement specified in paragraph (4) of this subsection,
 12                  incurred by – a creditor…in making a substantial contribution in a
                     case under chapter 9 or 11 of this title”
 13
      Bankruptcy Code § 503(b)(4), in turn, provides for the allowance as an administrative claim of:
 14
                     reasonable compensation for professional services rendered by an
 15                  attorney or an accountant of an entity whose expense is allowable
                     under subparagraph . . . (D) of paragraph (3) of this subsection,
 16                  based upon the time, the nature, the extent, and the value of such
                     services, and the cost of comparable services other than in a case
 17
                     under this title, the reimbursement for actual, necessary expenses
 18                  incurred by such attorney . . . .

 19          “A creditor seeking administrative priority for its legal fees and costs bears the burden of

 20   proof to demonstrate that the creditor has made a substantial contribution to the estate.” In re

 21   Mortgages Ltd., 2010 WL 6259981, at *7 (B.A.P. 9th Cir. Aug. 4, 2010). Although “substantial

 22   contribution” is not defined by the Bankruptcy Code, courts consider several factors in

 23   determining whether a substantial contribution has been made. See In re Garcia, 2016 WL

 24   7324153, at *7 (Bankr. E.D. Cal. Dec. 14, 2016). “The principal test for substantial contribution

 25   under § 503(b)(3)(D) is the extent of the benefit to the estate.” In re SONICblue, Inc., 422 B.R.

 26   204, 212 (N.D. Cal. 2009); In re Cellular 101, Inc., 377 F.3d 1092, 1096-97 (9th Cir. 2004).

 27   Courts have held that a substantial contribution includes services that “foster and enhance, rather

 28   than retard or interrupt, the progress of reorganization.” SONICblue, 422 B.R. at 213. Courts

Case: 19-30088     Doc# 8950       Filed: 08/31/20 -21-
                                                    Entered: 08/31/20 17:12:32         Page 24
                                             of 31
  1   have also considered the following in determining whether a substantial contribution has been

  2   made:

  3           i.    Whether the services were undertaken solely for the benefit of the
                    party itself or for the benefit of all parties in the case;
  4
              ii.   Whether the services were actions that would have been taken by the
  5                 party on its own, behalf, absent an expectation of reimbursement from
                    the estate;
  6
              iii. Whether the party can demonstrate that its actions provided direct,
  7                significant, and demonstrable benefit to the estate;
  8           iv. Whether the benefit conferred upon the estate exceeds the costs
                  sought to obtain that benefit; and
  9
              v.    Whether the actions were duplicative of those being taken by other
 10                 parties in the cases, such as the debtor, a trustee or an official
                    committee.
 11
      In re 1250 Oceanside Partners, 519 B.R. 802, 807 (Bankr. D. Haw. 2014); Garcia, 2016 WL
 12
      7324153, at *7-*8; Collier on Bankruptcy § 503.10 (16th Ed. 2019).
 13
              The issue of whether Lead Plaintiff, through its actions in these Chapter 11 Cases, made a
 14
      substantial contribution to the Debtors’ estates is a question of fact as to which Lead Plaintiff
 15
      bears the burden of proof by a preponderance of the evidence. See 1250 Oceanside, 519 B.R. at
 16
      806; SONICblue, 422 B.R. at 204.
 17
              1.      Lead Plaintiff’s actions conferred a substantial benefit on the thousands of
 18                   Class members who ultimately filed proofs of claim.
 19           Courts have held that a creditor’s actions that benefit only the creditor itself, and not the

 20   estate, do not constitute a substantial contribution under section 503(b)(3)(D). In re Consol.

 21   Bancshares, Inc., 785 F.2d 1249, 1253 (5th Cir. 1986).       Courts of Appeals are split regarding

 22   whether a creditor has made a substantial contribution when it acts out of self-interest while also

 23   conferring a benefit on the estate at the same time. Cf. In re Celotex Corp., 227 F.3d 1336, 1338

 24   (11th Cir. 2000) (“Examining a creditor’s intent unnecessarily complicates the analysis of

 25   whether a contribution of considerable value or worth has been made.”), with Lebron v. Mechem

 26   Fin. Inc., 27 F.3d 937, 944 (3d Cir. 1994) (“‘[S]ubstantial contribution’ should be applied in a

 27   manner that excludes reimbursement in connection with activities of creditors . . . which are

 28   designed primarily to serve their own interests.”).

Case: 19-30088       Doc# 8950     Filed: 08/31/20 -22-
                                                    Entered: 08/31/20 17:12:32           Page 25
                                             of 31
  1          The Ninth Circuit has declined to choose between these competing approaches and

  2   recognizes that “the existence of self-interest cannot in and of itself preclude reimbursement” In

  3   re Cellular 101, Inc., 377 F.3d 1092 at 1098, quoting Lebron v. Mechem Fin. Inc., 27 F.3d 937,

  4   944 (3rd Cir. 1997); see also In re Mortgages Ltd., 2010 WL 6259981, at *8 (9th Cir. BAP Aug.

  5   4, 2010)(“We reject Trustee’s argument that substantial contribution claims must be denied if the

  6   creditor acted primarily in its own interest, even if the creditor provided a demonstrable benefit

  7   to the estate, as that is not the law in our circuit”); In re The Legacy Estate Grp., LLC, 2006 WL

  8   3392068, at *2 (Bankr. N.D. Cal. Nov. 20, 2006)(“Self-interest does not alone prohibit

  9   allowance of administrative fees”).

 10          The record in these Chapter 11 Cases is clear that the actions taken by Lead Plaintiff were

 11   intended to, and in fact did, benefit all members of the Class.           But for Lead Plaintiff’s

 12   contributions, the Debtors (and later, the TCC and plan co-proponents) would have successfully

 13   denied the Class members their procedural and substantive due process rights to participate in the

 14   Debtors’ reorganization. Not only were Lead Plaintiff’s interests aligned with those of Class

 15   members, but Lead Plaintiff also had a fiduciary obligation, in its role as court-appointed lead

 16   plaintiff, to protect the interests of the Class members under applicable law. See, e.g., Eubank v.

 17   Pella Corp., 753 F.3d 718, 723-24 (7th Cir. 2014) (“Class representatives are . . .fiduciaries of

 18   the class members. . . .”); Schick v. Berg, 2004 WL 856298, *4 (S.D.N.Y. Apr. 20, 2004) (“The

 19   general rule is that the named plaintiff and counsel bringing the action stand as fiduciaries for the

 20   entire class, commencing with the filing of a class complaint.”); cf. In re Gen. Motors Corp.

 21   Pick-Up Truck Fuel Tank Prod. Liab. Litig., 55 F.3d 768, 801 (3d Cir. 1995) (“Beyond their

 22   ethical obligations to their clients, class attorneys, purporting to represent a class, also owe the

 23   entire class a fiduciary duty once the class complaint is filed.”).

 24          Lead Plaintiff’s substantial contribution on behalf of all Class members is perhaps best

 25   illustrated by this Court’s own comments during the hearing to establish omnibus claims

 26   procedures. In response to the Debtors’ counsel arguments that Lead Plaintiff’s attorneys only

 27   represented Lead Plaintiff, and not other Class members, this Court observed:

 28                  THE COURT: Well, it doesn't any more than it gave him an
Case: 19-30088      Doc# 8950      Filed: 08/31/20 -23-
                                                    Entered: 08/31/20 17:12:32           Page 26
                                             of 31
                     opportunity to do all that he did on the plan issues and the
  1                  mediation and all the things that you personally perhaps were not
                     in the frontier of the lawyers on the other side, but certainly Mr.
  2                  Johnston and others on the proponents side is well aware of Mr.
                     Etkin's role. And I'm not there to tell Mr. Etkin what he can or
  3                  can't do. The fact is I wouldn't want 6,000 pro se parties on
                     this call trying to each argue why their claims are valid when
  4                  one lawyer, who you may not think much of the merits of his
                     claim, but at least he speaks for the issues that are involved. So
  5                  look, can we say this, Mr. Benvenutti, that at least for the short
                     term, the procedures we're talking about do not involve the
  6                  securities claims? And that's something that's got to be dealt with
                     on a macro basis at some point down the road. Is that a fair way to
  7                  think about it?
  8   Transcript from June 24, 2020 Hearing; p.19:3-18 (emphasis added).

  9                  THE COURT: I think you're overstating your case, Mr.
                     Benvenutti. I have been dealing with Mr. Etkin and the
 10                  constituency for whom he speaks for a long, long time. And
                     maybe you haven't, but I have. And I'm not going to criticize you
 11                  or say that you can -- I'm not going to criticize you or him either
                     for not raising it. I raise it because I know about these folks, and
 12                  I've dealt with them over and over again. I dealt with them
                     from the first start of the case. I dealt with them when they had
 13                  the class claim motion. I dealt with them when we did the
                     estimation and the new deadline. I dealt with them as a
 14                  confirmation issue. And I'm not going to -- they're not going to
                     go away.
 15
      Transcript from June 24, 2020 Hearing; p.40:12-24 (emphasis added).
 16
             Whether the Debtors acknowledge it or not, Lead Plaintiff has made substantial
 17
      contributions throughout these Chapter 11 Cases on behalf of thousands of Class members.
 18
      These contributions have existed both behind the scenes and in plain sight. They are undeniable.
 19
      This Court has recognized Lead Plaintiff in this pivotal role of giving a collective voice to the
 20
      interests of literally thousands of Class members with billions of dollars in losses. Accordingly,
 21
      this factor weighs heavily in favor of finding that Lead Plaintiff has made a substantial
 22
      contribution to these Chapter 11 Cases.
 23
             2.      Lead Plaintiff’s contributions to these Chapter 11 Cases were not made with an
 24                  expectation of payment from the Debtors’ estates.
 25          As explained above, given Lead Plaintiff’s role as named court-appointed lead plaintiff

 26   for the Class, Lead Plaintiff owes fiduciary obligations to the Class members. The Debtors

 27   undertook substantial efforts throughout these Chapter 11 Cases to deny Class members

 28   Constitutionally required notice of the bar date, ignore or simply bury their claims, and dispose

Case: 19-30088     Doc# 8950      Filed: 08/31/20 -24-
                                                   Entered: 08/31/20 17:12:32         Page 27
                                            of 31
  1   of their claims through the Plan process, all in violation of the Class members’ due process

  2   rights. Lead Plaintiff stood up for Class members’ rights and provided a powerful voice for a

  3   constituency that the Debtors sought to summarily disenfranchise. Lead Plaintiff took these

  4   actions for the benefit of absent Class members, not because it expected payment from the

  5   Debtors’ estates. As such, this factor also weighs heavily in favor of the relief Lead Plaintiff

  6   seeks through this Motion.

  7          3.      Lead Plaintiff’s actions throughout the Chapter 11 Cases conferred a direct,
                     significant, and demonstrable benefit on the Debtors’ estates.
  8
             “Rather than a ‘net benefit’ approach, courts review independently each of a claimant’s
  9
      activities to then decide whether that activity benefitted the estates sufficiently to award the
 10
      claimant expenses incurred for that activity.” Mortgages, 2010 WL 6259981, at *8. “[T]he
 11
      applicable test is whether the efforts of the applicant resulted in an actual and demonstrable
 12
      benefit to the debtor’s estates and the creditors.” Legacy¸ 2006 WL 3392068, at *2.
 13
             As summarized above and detailed in the attached contemporaneous time records of
 14
      Labaton, Lowenstein, and Michelson, it was solely through Lead Plaintiff’s active participation
 15
      in these Chapter 11 Cases that thousands of Class members were able to, among other things:
 16
             •    continue prosecution of the Securities Litigation against the Non-Debtor
 17               Defendants;
 18          •    receive Constitutionally required actual notice of the bar date (which the
                  Debtors had previously failed to provide);
 19
             •    have an opportunity to file proofs of claim against the Debtors;
 20
             •    have their claims appropriately classified and treated under the Plan;
 21
             •    meaningfully participate in the Plan confirmation process in a manner that
 22               materially enhanced the treatment of Class members.
 23   These actions clearly fall under the definition of a “substantial contribution” for purposes of

 24   section 503(b)(3). See In re White Mountain Comm. Hospital, Inc., 2006 WL 6811025, at *6 (9th

 25   Cir. BAP Mar. 21, 2006) (“Substantial contribution requires contribution which provides

 26   tangible benefits to the bankruptcy estate and the other unsecured creditors.”) (internal citations

 27   omitted). In the final analysis, with these significant contributions, including Lead Plaintiff’s

 28   substantive confirmation objection and the resolutions through negotiation and mediation to

Case: 19-30088      Doc# 8950      Filed: 08/31/20 -25-
                                                    Entered: 08/31/20 17:12:32             Page 28
                                             of 31
  1   which the Debtors ultimately agreed, the Plan was confirmed without being subject to the risks

  2   attendant to the issues raised, litigated, and resolved by Lead Plaintiff.

  3             4.     The benefits provided to the Debtors’ estates by Lead Plaintiff’s actions far
                       exceed the costs for which Lead Plaintiff seeks payment.
  4
                By any objective metric, the benefits Lead Plaintiff’s actions provided throughout these
  5
      Chapter 11 Cases to thousands of Class members, as creditors of the Debtors’ estates, dwarf the
  6
      administrative expense claim sought herein. For example, but for the contributions of Lead
  7
      Plaintiff by filing the Class Claim, litigating the 7023 Motion, and ultimately having the bar date
  8
      extended to allow for the filing of individual Class member claims, tens of thousands of known
  9
      creditors would never have received notice of the bar date or been provided an opportunity to
 10
      assert claims. As a direct result of Lead Plaintiff’s actions, Class members filed over seven
 11
      thousand proofs of claim representing an even greater number of individual claims (when taking
 12
      bulk or joint claims into account), representing over $6 billion in aggregate claims. The holders
 13
      of those claims will now have an opportunity to receive a distribution if such claims are
 14
      ultimately allowed. Those claimants whose claims are based upon purchases of the Debtors’
 15
      debt securities are required to be paid in full if their claims are allowed.         Similarly, the
 16
      enhancements and modifications to the Plan negotiated by Lead Plaintiff inured to the benefit of
 17
      Class members and included an increased distribution on account of claims arising from
 18
      purchases of the Debtors’ stock during the Class Period.
 19
                Finally, as this Court has recognized, Lead Plaintiff has provided a strong, collective
 20
      voice on behalf of Class members from the outset of these Chapter 11 Cases, enabling issues
 21
      relevant to the Class to be resolved in an orderly and productive manner. See June 24, 2020
 22
      Transcript at p. 19 (“The fact is I wouldn’t want 6,000 pro se parties on this call each argue why
 23
      their claims are valid when one lawyer…at least speaks for the issues that are involved.”).
 24
      Accordingly, the focus and efficiency Lead Plaintiff has brought to these Chapter 11 Cases in
 25
      providing a mechanism for thousands of claimants to assert claims and receive appropriate
 26
      treatment under the confirmed Plan exponentially exceeds the amount of payment requested
 27
      herein.
 28

Case: 19-30088       Doc# 8950      Filed: 08/31/20 -26-
                                                     Entered: 08/31/20 17:12:32         Page 29
                                              of 31
             5.     Lead Plaintiff’s actions were not duplicative of those taken by other parties in
  1                 these Chapter 11 Cases
  2          No other party in these Chapter 11 Cases duplicated the actions taken by Lead Plaintiff.

  3   To the contrary, numerous other major constituencies sought to trample on the rights of Class

  4   members at every turn. The Debtors, and later their co-Plan proponents, sought to completely

  5   disenfranchise the Class both substantively and procedurally. The interests of the Class were

  6   completely abandoned by the Creditors’ Committee and were the target of complex, baseless

  7   litigation and consistent criticism initiated by the TCC. Indeed, it was only through Lead

  8   Plaintiff’s efforts that the Debtors and other parties in interest were forced to recognize and

  9   address the rights and interests of Class members, a process that will now continue post-

 10   confirmation and throughout the claims reconciliation process.

 11   II.    THE FEES AND EXPENSES INCURRED BY LEAD PLAINTIFF IN
             PROVIDING A SUBSTANTIAL CONTRIBUTION ARE REASONABLE.
 12
             Once a court has determined that a creditor has made a substantial contribution to the
 13
      reorganization process and the progress of the Chapter 11 case, “the remaining issue is whether
 14
      counsel’s fees are reasonable and the expenses actual and necessary.” See SONICblue, 422 B.R.
 15
      at 214. The professional fees sought herein are based upon the normal hourly rates of Labaton,
 16
      Lowenstein, and Michelson, respectively. Similarly, the expenses for which Lead Plaintiff seeks
 17
      payment were reasonably incurred in direct connection with, and were essential to, the
 18
      substantial contribution that Lead Plaintiff made in these Chapter 11 Cases. The fees and
 19
      expenses sought are commensurate with the complexity of these Chapter 11 Cases, the legal
 20
      issues involved, the dollar amounts in dispute, the skill of Lead Plaintiff’s counsel, and the
 21
      benefit to the estates obtained for such services. Moreover, the rates for the attorneys and
 22
      paraprofessionals employed by Labaton, Lowenstein, and Michelson are reasonable and
 23
      customary in those firms’ respective practice areas. Accordingly, Lead Plaintiff respectfully
 24
      submits that the fees sought herein are “reasonable compensation for professional services
 25
      rendered” within the meaning of section 503(b)(4).
 26
                                         [ signature page follows ]
 27

 28

Case: 19-30088     Doc# 8950     Filed: 08/31/20 -27-
                                                  Entered: 08/31/20 17:12:32         Page 30
                                           of 31
                                                CONCLUSION
  1
              For all of the foregoing reasons, Lead Plaintiff respectfully requests that this Court enter
  2
       an Order granting the Motion and allowing as administrative expenses the fees and expenses
  3
       incurred by Labaton, Lowenstein, and Michelson, in the respective amounts set forth above, and
  4
       granting such other and further relief as may be just and proper.
  5

  6
      Dated: August 31, 2020                    LOWENSTEIN SANDLER LLP
  7                                             MICHELSON LAW GROUP
  8                                             By: /s/ Randy Michelson
                                                Randy Michelson (SBN 114095)
  9
                                                Bankruptcy Counsel to Lead Plaintiff and the Class
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 19-30088      Doc# 8950      Filed: 08/31/20 -28-
                                                    Entered: 08/31/20 17:12:32          Page 31
                                             of 31
